Exhibit 10.27
AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
(EXIM PROGRAM)


THIS AMENDMENT to Loan and Security Agreement (Exim Program) (this “Amendment”)
is entered into this 14 day of August 2008 by and between Silicon Valley Bank
(“Bank”) and Lantronix, Inc., a Delaware corporation (“Borrower”) whose address
is 15353 Barranca Parkway, Irvine, California  92618.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement (Exim Program) with an Effective Date of May 23, 2006 (as the same may
from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement, as
herein set forth, and Bank has agreed to the same, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
2.1           Modified FX Reserve.  The FX Reserve, as defined in Section 2.1.3
of the Loan Agreement is hereby amended from “$2,000,000” to “$2,500,000.”
 
2.2           Modified Cash Management Services Sublimit.  The Cash Management
Services Sublimit, as defined in Section 2.1.4 of the Loan Agreement is hereby
amended from “$2,000,000” to “$2,500,000.”
 
2.3           Modified Overall Aggregate Sublimit.  The Overall Aggregate
Sublimit, as set forth in Section 2.1.5 of the Loan Agreement is hereby amended
from “$2,000,000” to “$2,500,000.”
 
1

--------------------------------------------------------------------------------


2.4           Modified Interest Rate.  Section 2.3(a) of the Loan Agreement is
hereby amended in its entirety to read as follows:
 
(a)           Interest Rate.
 
(i)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to the greater of 1.25% percentage points above the Prime Rate or 6.25%,
which interest shall be payable monthly.  Notwithstanding the foregoing, and
subject to Section 2.3(b), if Borrower achieves two consecutive fiscal quarters
of EBITDAS greater than $1.00 (commencing with the fiscal quarter ending
September 30, 2009 or any fiscal quarter ending thereafter), and only for so
long as Borrower maintains EBITDAS greater than $1.00 at the end of each
subsequent fiscal quarter, then the principal amount outstanding under the
Revolving Line shall accrue interest at a per annum rate equal to the greater of
0.75% percentage points above the Prime Rate or 5.75%, which interest shall be
payable monthly.
 


2.5           Modified Interest Computation.  The sentence in Section 2.3(g) of
the Loan Agreement that currently reads as follows:
 
In addition, so long as any principal or interest with respect to any Hard
Credit Extension (defined as Credit Extensions other than for Letters of Credit,
FX Forward Contracts or amounts utilized for Cash Management Services) remains
outstanding, Bank shall be entitled to charge Borrower a “float” charge in an
amount equal to three (3) Business Days interest, at the interest rate
applicable to the Advances, on all Payments received by Bank.


is hereby amended in its entirety to read as follows:


In addition, so long as any principal or interest with respect to any Credit
Extension remains outstanding, Bank shall be entitled to charge Borrower a
“float” charge in an amount equal to three (3) Business Days interest, at the
interest rate applicable to the Advances, on all Payments received by Bank.


2.6           Deletion of Unused Revolving Line Facility Fee.  Section 2.4(d) of
the Loan Agreement is hereby amended in its entirety to read as follows:
 
(d)           Unused Revolving Line Facility Fee.  [Omitted].


2

--------------------------------------------------------------------------------


 
2.7           Modified Anniversary Fee.  Section 2.4(g) of the Loan Agreement is
hereby amended in its entirety to read as follows:
 
(g)           Anniversary Fee.  A fully earned, non-refundable fee of $10,000,
on the first anniversary of the August 2008 Amendment Effective Date; and if
this Agreement is terminated prior to the first anniversary of the August 2008
Amendment Effective Date, either by Borrower or Bank, Borrower shall pay such
Anniversary Fee to Bank in addition to any Termination Fee.


2.8           Modified Termination Fee. The sentence in Section 4.1 of the Loan
Agreement that currently reads as follows:
 
If such termination is at Borrower’s election or at Bank’s election due to the
occurrence and continuance of an Event of Default, Borrower shall pay to Bank,
in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to 2.0% of the Revolving Line if termination
occurs on or before the first anniversary of the Effective Date, and 1.0% of the
Revolving Line if termination occurs after the first anniversary of the
Effective Date and on or before the second anniversary of the Effective Date;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank.
 
is hereby amended in its entirety to read as follows:


If such termination is at Borrower’s election or at Bank’s election due to the
occurrence and continuance of an Event of Default, Borrower shall pay to Bank,
in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to 2.0% of the Maximum Revolving Line if
termination occurs on or before the first anniversary of the August 2008
Amendment Effective Date, and 1.0% of the Maximum Revolving Line if termination
occurs after the first anniversary of the August 2008 Amendment Effective Date;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank.
 
2.9           Modified Transaction Report Submission.  Section 6.2(a)(i) of the
Loan Agreement is hereby amended in its entirety to read as follows:
 
3

--------------------------------------------------------------------------------


 
(i) 
a Transaction Report weekly and at the time of each request for an Advance if
Hard Credit Extensions are equal to or greater than $3,000,000; otherwise within
thirty (30) days after the end of each month;

 
2.10        Modified Collection of Accounts.  The last sentence of Section
6.3(c) of the Loan Agreement that currently reads as follows:
 
All collections shall be applied to against any outstanding Obligations (as
provided for in Section 9.4 hereof); provided, however, if Borrower’s
outstanding Hard Credit Extensions are less than $2,500,000 and no Default or
Event of Default has occurred and is continuing, the collections will be placed
in Borrower’s general operating account maintained with Bank.
 
is hereby amended in its entirety to read as follows:


All collections shall be applied against any outstanding Obligations (as
provided for in Section 9.4 hereof); provided, however, if Borrower’s
outstanding Hard Credit Extensions are less than $3,000,000 and no Default or
Event of Default has occurred and is continuing, the collections will be placed
in Borrower’s general operating account maintained with Bank.
 
2.11        Modified Deposit Requirement.  Section 6.8(a) of the Loan Agreement
is hereby amended in its entirety to read as follows:
 
(a)           Maintain its primary depository and operating accounts and
securities accounts with Bank and Bank’s affiliates which accounts shall
represent at least 85% of the dollar value of Borrower’s accounts at all
financial institutions maintained in the United States.
 


2.12        Modified Tangible Net Worth Financial Covenant. Section 6.9(a) of
the Loan Agreement is hereby amended in its entirety to read as follows:
 
(a)           Tangible Net Worth.  A Tangible Net Worth of at least $5,250,000
(“Minimum Tangible Net Worth”) plus (i) 50% of all consideration received after
the date hereof for equity securities and subordinated debt of the Borrower,
plus (ii) 50% of the Borrower’s net income in each fiscal quarter ending after
the date hereof.  Increases in the Minimum Tangible Net Worth based on
consideration received for equity securities and subordinated debt of the
Borrower shall be effective as of the end of the month in which such
consideration is received, and shall continue effective thereafter. Increases in
the Minimum Tangible Net Worth based on net income shall be effective on the
last day of the fiscal quarter in which said net income is realized, and shall
continue effective thereafter. In no event shall the Minimum Tangible Net Worth
be decreased.
 
4

--------------------------------------------------------------------------------


 
2.13        Modified Definitions.  In Section 13.1 of the Loan Agreement, the
following definitions are, as applicable, either hereby (i) amended in their
entirety to read as follows or (ii) added to read as follows:
 
“Credit Extension” is any Advance, Term Loan, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.
 
“EBITDAS” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) stock compensation
expense.


“Hard Credit Extensions” means Credit Extensions other than Credit Extensions
for Letters of Credit, FX Forward Contracts or amounts utilized for Cash
Management Services.


“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Maximum Revolving Line” is $2,000,000.


“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
 
5

--------------------------------------------------------------------------------


“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$2,000,000 outstanding at any time.
 
“Revolving Line Maturity Date” August ___, 2010 [the date that is two years from
the date of this Amendment].


2.14           Modified Definition of Exim Borrower Agreement.  The definition
of the term “Exim Borrower Agreement,” set forth in Section 14.2 of the Loan
Agreements is hereby amended to mean that certain Borrower Agreement, in the
form specified by the Exim Bank, in favor of Bank and the Exim Bank being
executed by Borrower approximately concurrently herewith and any subsequent
Borrower Agreement executed by Borrower in favor of Bank and Exim Bank.
 
2.15           Modified Exhibit E.  Exhibit E to the Loan Agreement is hereby
amended in its entirety to read as set forth in Exhibit E attached hereto.
 
3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
6

--------------------------------------------------------------------------------


4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $10,000,
(c) Bank’s receipt of the executed Amendment to Loan and Security Agreement by
and between Bank and Borrower of even date herewith with respect to the non-Exim
Loan and Security Agreement by and between Bank and Borrower and (d) Borrower’s
payment of all fees required by Exim Bank. The date that this Amendment is
deemed effective is referred to herein as the “August 2008 Amendment Effective
Date.”
 
 [Signature page follows.]
 
7

--------------------------------------------------------------------------------


In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
BORROWER
 
Silicon Valley Bank
 
 
By: /s/ Robert Anderson        
Name: Robert Anderson
Title: SRM
 
 
Lantronix, Inc.
 
 
By: /s/ Reagan Y. Sakai        
Name: Reagan Y. Sakai
Title: CFO
 



 
 
 
8

--------------------------------------------------------------------------------

 
 
Non-Exim
 
AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 14 day of August 2008 by and between Silicon Valley Bank (“Bank”) and
Lantronix, Inc., a Delaware corporation (“Borrower”) whose address is 15353
Barranca Parkway, Irvine, California  92618.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement with an Effective Date of May 23, 2006 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement, as
herein set forth, and Bank has agreed to the same, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
2.1           Modified FX Reserve.  The FX Reserve, as defined in Section 2.1.3
of the Loan Agreement is hereby amended from “$2,000,000” to “$2,500,000.”
 
2.2           Modified Cash Management Services Sublimit.  The Cash Management
Services Sublimit, as defined in Section 2.1.4 of the Loan Agreement is hereby
amended from “$2,000,000” to “$2,500,000.”
 
2.3           Modified Overall Aggregate Sublimit.  The Overall Aggregate
Sublimit, as set forth in Section 2.1.5 of the Loan Agreement is hereby amended
from “$2,000,000” to “$2,500,000.”
 
2.4           Addition of Term Loan.  The following language is hereby added to
the Loan Agreement as Section 2.1.6 and shall read as follows:
 
9

--------------------------------------------------------------------------------


 
 
2.1.6                      Term Loan.
 
(a)           Availability.  Bank shall make one (1) term loan available to
Borrower in an amount up to the Term Loan Amount on or before August 31, 2008,
subject to the satisfaction of the terms and conditions of this Agreement.
 
(b)           Repayment.  Borrower shall repay the Term Loan in (i) thirty-six
(36) equal installments of principal, plus (ii) monthly payments of accrued
interest (the “Term Loan Payment”).  Beginning on the first day of the month
following the month in which the Funding Date occurs, each Term Loan Payment
shall be payable on the first day of each month.  Borrower’s final Term Loan
Payment, due on the Term Loan Maturity Date, shall include all outstanding
principal and accrued and unpaid interest under the Term Loan.


2.5           Modified Interest Rate.  Section 2.3(a) of the Loan Agreement is
hereby amended in its entirety to read as follows:
 
(a)           Interest Rate.
 
(i)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to the greater of 1.25% percentage points above the Prime Rate or 6.25%,
which interest shall be payable monthly.  Notwithstanding the foregoing, and
subject to Section 2.3(b), if Borrower achieves two consecutive fiscal quarters
of EBITDAS greater than $1.00 (commencing with the fiscal quarter ending
September 30, 2009 or any fiscal quarter ending thereafter), and only for so
long as Borrower maintains EBITDAS greater than $1.00 at the end of each
subsequent fiscal quarter, then the principal amount outstanding under the
Revolving Line shall accrue interest at a per annum rate equal to the greater of
0.75% percentage points above the Prime Rate or 5.75%, which interest shall be
payable monthly.


(ii)           Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a per annum rate equal
to the greater of 1.25% percentage points above the Prime Rate or 6.25%, which
interest shall be payable monthly.  Notwithstanding the foregoing, and subject
to Section 2.3(b), if Borrower achieves two consecutive fiscal quarters of
EBITDAS greater than $1.00 (commencing with the fiscal quarter ending September
30, 2009 or any fiscal quarter ending thereafter), and only for so long as
Borrower maintains EBITDAS greater than $1.00 at the end of each subsequent
fiscal quarter, then the principal amount outstanding under the Term Loan shall
accrue interest at a per annum rate equal to the greater of 0.75% percentage
points above the Prime Rate or 5.75%, which interest shall be payable monthly.
 
 
10

--------------------------------------------------------------------------------


 
2.6           Modified Interest Computation.  The sentence in Section 2.3(g) of
the Loan Agreement that currently reads as follows:
 
In addition, so long as any principal or interest with respect to any Hard
Credit Extension (defined as Credit Extensions other than for Letters of Credit,
FX Forward Contracts or amounts utilized for Cash Management Services) remains
outstanding, Bank shall be entitled to charge Borrower a “float” charge in an
amount equal to three (3) Business Days interest, at the interest rate
applicable to the Advances, on all Payments received by Bank.


is hereby amended in its entirety to read as follows:


In addition, so long as any principal or interest with respect to any Credit
Extension remains outstanding, Bank shall be entitled to charge Borrower a
“float” charge in an amount equal to three (3) Business Days interest, at the
interest rate applicable to the Advances, on all Payments received by Bank.


2.7           Deletion of Unused Revolving Line Facility Fee.  Section 2.4(d) of
the Loan Agreement is hereby amended in its entirety to read as follows:
 
(d)           Unused Revolving Line Facility Fee.  [Omitted].


2.8           Modified Collateral Monitoring Fee.  Section 2.4(e) of the Loan
Agreement is hereby amended in its entirety to read as follows:
 
(e)           Collateral Monitoring Fee.  A monthly collateral monitoring fee of
$2,000, payable in arrears on the last day of each month (prorated for any
partial month at the beginning and upon termination of this Agreement) in which
Borrower has Hard Credit Extensions outstanding equal to or greater than
$3,000,000; otherwise, a monthly collateral monitoring fee of $500, payable in
arrears on the last day of each month (prorated for any partial month at the
beginning and upon termination of this Agreement); and
 
 
11

--------------------------------------------------------------------------------



 
2.9           Modified Anniversary Fee.  Section 2.4(g) of the Loan Agreement is
hereby amended in its entirety to read as follows:
 
(g)           Anniversary Fee.  A fully earned, non-refundable fee of $25,000,
on the first anniversary of the August 2008 Amendment Effective Date; and if
this Agreement is terminated prior to the first anniversary of the August 2008
Amendment Effective Date, either by Borrower or Bank, Borrower shall pay such
Anniversary Fee to Bank in addition to any Termination Fee.


2.10        Modified Termination Fee. The sentence in Section 4.1 of the Loan
Agreement that currently reads as follows:
 
If such termination is at Borrower’s election or at Bank’s election due to the
occurrence and continuance of an Event of Default, Borrower shall pay to Bank,
in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to 2.0% of the Revolving Line if termination
occurs on or before the first anniversary of the Effective Date, and 1.0% of the
Revolving Line if termination occurs after the first anniversary of the
Effective Date and on or before the second anniversary of the Effective Date;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank.
 
is hereby amended in its entirety to read as follows:


If such termination is at Borrower’s election or at Bank’s election due to the
occurrence and continuance of an Event of Default, Borrower shall pay to Bank,
in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to 2.0% of the Maximum Revolving Line if
termination occurs on or before the first anniversary of the August 2008
Amendment Effective Date, and 1.0% of the Maximum Revolving Line if termination
occurs after the first anniversary of the August 2008 Amendment Effective Date;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank.
 
12

--------------------------------------------------------------------------------


 
 
2.11        Modified Transaction Report Submission.  Section 6.2(a)(i) of the
Loan Agreement is hereby amended in its entirety to read as follows:
 
 
(i) 
a Transaction Report weekly and at the time of each request for an Advance if
Hard Credit Extensions are equal to or greater than $3,000,000; otherwise within
thirty (30) days after the end of each month;

 
2.12        Modified Collection of Accounts.  The last sentence of Section
6.3(c) of the Loan Agreement that currently reads as follows:
 
All collections shall be applied to against any outstanding Obligations (as
provided for in Section 9.4 hereof); provided, however, if Borrower’s
outstanding Hard Credit Extensions are less than $2,500,000 and no Default or
Event of Default has occurred and is continuing, the collections will be placed
in Borrower’s general operating account maintained with Bank.
 
is hereby amended in its entirety to read as follows:


All collections shall be applied against any outstanding Obligations (as
provided for in Section 9.4 hereof); provided, however, if Borrower’s
outstanding Hard Credit Extensions are less than $3,000,000 and no Default or
Event of Default has occurred and is continuing, the collections will be placed
in Borrower’s general operating account maintained with Bank.
 
2.13        Modified Deposit Requirement.  Section 6.8(a) of the Loan Agreement
is hereby amended in its entirety to read as follows:
 
 
(a)           Maintain its primary depository and operating accounts and
securities accounts with Bank and Bank’s affiliates which accounts shall
represent at least 85% of the dollar value of Borrower’s accounts at all
financial institutions maintained in the United States.
 


2.14        Modified Tangible Net Worth Financial Covenant. Section 6.9(a) of
the Loan Agreement is hereby amended in its entirety to read as follows:
 
(a)           Tangible Net Worth.  A Tangible Net Worth of at least $5,250,000
(“Minimum Tangible Net Worth”) plus (i) 50% of all consideration received after
the date hereof for equity securities and subordinated debt of the Borrower,
plus (ii) 50% of the Borrower’s net income in each fiscal quarter ending after
the date hereof.  Increases in the Minimum Tangible Net Worth based on
consideration received for equity securities and subordinated debt of the
Borrower shall be effective as of the end of the month in which such
consideration is received, and shall continue effective thereafter. Increases in
the Minimum Tangible Net Worth based on net income shall be effective on the
last day of the fiscal quarter in which said net income is realized, and shall
continue effective thereafter. In no event shall the Minimum Tangible Net Worth
be decreased.
 
 
13

--------------------------------------------------------------------------------


 
2.15        Modified Definitions.  In Section 13.1 of the Loan Agreement, the
following definitions are, as applicable, either hereby (i) amended in their
entirety to read as follows or (ii) added to read as follows:
 
Availability Amount” is at any time (a) the lesser of (i) the Revolving Line or
(ii) the Borrowing Base minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) minus (c) an amount
equal to the Letter of Credit Reserves, minus (d) the FX Reserve, minus (e) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services), and minus (f) the principal balance then outstanding
of the Term Loan.
 
“Credit Extension” is any Advance, Term Loan, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.
 
“EBITDAS” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) stock compensation
expense.


“Hard Credit Extensions” means Credit Extensions other than Credit Extensions
for Letters of Credit, FX Forward Contracts or amounts utilized for Cash
Management Services.


“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
 
14

--------------------------------------------------------------------------------


 
“Maximum Revolving Line” is $5,000,000.


“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
 
“Revolving Line Maturity Date” August ___, 2010 [the date that is two years from
the date of this Amendment].


“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.6
hereof.
 
“Term Loan Amount” is an amount equal to Two Million Dollars ($2,000,000).
 
“Term Loan Maturity Date” is the earlier of the following dates: (i) August 1,
2011, (ii) the Revolving Line Maturity Date or (iii) the date this Agreement
terminates by its terms or is terminated by either party in accordance with its
terms.
 
“Term Loan Payment” is defined in Section 2.1.6(b).
 
2.16           Modified Exhibit E.  Exhibit E to the Loan Agreement is hereby
amended in its entirety to read as set forth in Exhibit E attached hereto.
 
3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
15

--------------------------------------------------------------------------------


 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $25,000, and
(c) Bank’s receipt of the executed Amendment to Loan and Security Agreement
(Exim Program) by and between Bank and Borrower of even date herewith.  The date
that this Amendment is deemed effective is referred to herein as the “August
2008 Amendment Effective Date.”
 
[Signature page follows.]
 
16

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
BORROWER
 
Silicon Valley Bank
 
 
By: /s/ Robert Anderson        
Name: Robert Anderson
Title: SRM
 
 
Lantronix, Inc.
 
 
By: /s/ Reagan Y. Sakai        
Name: Reagan Y. Sakai
Title: CFO                                  
 



 
 
 
 
 
 
17

--------------------------------------------------------------------------------